JERRY CAMMUSE,                    )
                                  )
      Plaintiff/Appellant,        )      Appeal No.
                                  )      01-A-01-9709-CH-00503
v.                                )
                                  )              FILED
                                         Davidson Chancery
DAVIDSON COUNTY DISTRICT          )      No. 90-W-240
ATTORNEY, et al,                  )                March 24, 1999
                                  )
                                                 Cecil Crowson, Jr.
      Defendants/Appellees.       )             Appellate Court Clerk




                  COURT OF APPEALS OF TENNESSEE


     APPEAL FROM THE DAVIDSON COUNTY CHANCERY COURT
                      AT NASHVILLE, TENNESSEE


       THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR




JERRY CAMMUSE, Pro Se
Turney Center 4B/60
Route One
Only, Tennessee 37140-9709


JOHN KNOX WALKUP
Attorney General & Reporter

MICHAEL E. MOORE
Solicitor General

MEREDITH DEVAULT
Cordell Hull Building, Second Floor
425 Fifth Avenue, North
Nashville, Tennessee 37243
      ATTORNEYS FOR DEFENDANTS/APPELLEES


                       REVERSED and REMANDED


                                        WILLIAM B. CAIN, JUDGE
                               OPINION

      This case represents an appeal from the dismissal of an inmate/Petitioner’s
request under the Tennessee Pubic Records Act to obtain access to documents
used in his criminal prosecution.


      On November 30, 1990, in case no. 90-W-240, Jerry Dwayne Cammuse
was convicted in criminal court of 23 counts of sexual misconduct ranging from
sexual battery to aggravated rape of his minor children. Mr. Cammuse was
represented at the trial of these charges by Mike Engle of the Metropolitan
Nashville Public Defender’s Office. From this conviction, Mr. Cammuse
appealed. Mr. Cammuse was represented at the appellate proceeding by Mr.
Engle and Mr. Jeffrey A. DeVasher, of the Public Defender’s Office. After
exhausting his opportunity for direct appeal from those proceedings, Mr.
Cammuse filed, circa 1996, a Petition for Post-Conviction Relief. At this stage
he was represented by Terry J. Canady.


      On June 5, 1997, Mr. Cammuse filed the pro se petition which forms the
genesis of the case at bar. The petition, denominated as a “Request Pursuant to
5 U.S.C.A. §552 & 552(a) Freedom of Information and Privacy Request,
Alternatively Petition for Access to Public Records, T.C.A. § 10-7-505, “names
as respondents, the Davidson County Police Department, the District Attorney’s
Office for Metropolitan Nashville and Davidson County, Tennessee Department
of Human Services and Nashville General Hospital. Appellant’s prayer for relief
reads in pertinent part as follows:
             This Petitioner prays this court will issue an appropriate order
      to the Davidson County Metropolitan Police Department; the
      Davison County District Attorney’s Office; and, the Tennessee
      Department of Human Services to surrender copies of all case files
      dealing with the subject of Jerry Cammuse, for Davidson County
      Case No. 90-W-240, or any other investigation conducted by any
      of the respondents pertaining to Jerry Cammuse and all case notes,
      investigative notes, inner-office communications or inner-agency
      communications no matter the form, hard-copy or electronically
      recorded.




                                        2
      On June 18, 1997, Mr. Cammuse moved to amend his petition to add as
party respondents Messrs. DeVasher and Engle as well as one Terry A.
McConnell. The Davidson County Police Department answered Appellant’s
petition denying Mr. Cammuse’s standing as a citizen, recounting with more
particularity the circumstances of Appellant’s criminal convictions. The Police
Department moved for judgment on the pleadings under Rule 12.03 of the
Tennessee Rules of Civil Procedure. The Davidson County District Attorney
answered and moved similarly. In addition to the lack of standing, the District
Attorney's office alleged that Appellant's Post-Conviction attorney had already
inspected any items subject to discovery in the criminal trial. Also, the doctrine
of collateral estoppel was raised regarding the finding of the Court of Criminal
Appeals that records sought from the Department of Human Services were lost.


      Although the record shows no evidentiary hearing, two orders of dismissal
were entered in this case. These two orders grant the Respondents’ motion to
dismiss on the following grounds:
      1. Insofar as Mr. Cammuse seeks disclosure of documents in the D.A.’s
Office et al., which he, through his counsel Terry Canady, has already had the
opportunity to peruse and copy, his petition fails to state a claim upon which
relief can be granted.
      2. Mr. Cammuse is barred through collateral estoppel from requesting
documents, which a court of competent jurisdiction has already found to be
missing and lost.
      3. Tennessee Code Annotated section 10-7-503 does not provide for the
forced copying and personal delivery by an agency of the state at the behest of
a requesting party. In fact none of the sections provide for more than availability
to inspect and copy. 5 U.S.C. § § 552 and 552(a); Tenn. Code Ann. § 10-7-503.
      4. Mr. Cammuse, by virtue of his multiple convictions for infamous
crimes, is not entitled to access to public records. The court cites as authority for
this finding. Cole v. Campbell, No. 01-A-01-9603-CH-00140, 1996 WL 724920
(Tenn.App.1996) and Ray v. Stanton, No. 88-285-II, 1989 WL 14135 (Tenn.App.
1989).
      4. The Freedom of Information Act and the Privacy Act, Title 5, sections
552 and 552(a) of the U.S. Code respectively, do not apply to state agencies.
Hasty v. Grunow, DKT No. 3-92-0736 (M.D.Tenn.October 29, 1992).

                                         3
      Appellant takes issue only with two of the above conclusions, i.e., those
regarding infamy, and the provision of copies to inmates by mail. Mr. Cammuse
argues on appeal that his convictions for infamous crimes do not destroy his
rights as a citizen under the Public Records Act. In truth Cole, supra, has been
reversed by the supreme court of this state. Cole v. Campbell, 968 S.W.2d 274
(1998). In that opinion the court held that convicted felons do indeed have
standing to file under the Public Records Act. Therefore Mr. Cammuse is correct
in his assertion that his convictions do not deny him standing under the Public
Records Act to request disclosure of the documents in question. The question
of what access the act requires governmental agencies to grant was addressed
most recently by the state supreme court in Tennessean v. Elec. Power Bd.
Nashville, 979 S.W.2d 297 (Tenn. 1998). In that case the state supreme court
found that, consistent with the reasonable rules promulgated by custodial
agencies regarding access to their public records, individuals willing to pay
reasonable costs of reproduction may obtain said copies from the agencies
themselves. Tenn. Code Ann. § § 10-7-503(a), 506(a) (1992 & Supp. 1998);
Tennessean v. Elec. Power Bd. Nashville, 979 S.W.2d 297, 304-305 (Tenn.
1998). The statutes themselves provide as follows:


      All state, county and municipal records and all records maintained
      by the Tennessee performing arts center management corporation,
      except any public documents authorized to be destroyed by the
      county public records commission in accordance with § 10-7-404,
      shall at all times, during business hours, be open for personal
      inspection by any citizen of Tennessee, and those in charge of such
      records shall not refuse such right of inspection to any citizen,
      unless otherwise provided by state law.

Tenn. Code Ann. § 10-7-503(a) (1998).


      Any public official having charge or custody of or control over any
      public records of convictions of traffic violations or any other state,
      county or municipal public offenses shall make available to any
      citizen, upon request, during regular office hours, a copy or copies
      of any such record requested by such citizen, upon the payment of
      a reasonable charge or fee therefor. Such official is authorized to fix
      a charge or fee per copy that would reasonably defray the cost of
      producing and delivering such copy or copies.

Tenn. Code Ann. § 10-7-507 (1992)


                                        4
           The thrust of the above statutes is plain. When the intent of the legislature
    is represented by such clear and unambiguous language, the duty of the court is
    to apply rather than construe such language. See Austin v. Memphis Publishing
    Co., 655 S.W.2d 146, 148 (Tenn.1983). See also Memphis Publishing Co. v.
    Holt, 710 S.W.2d 513, 516 (Tenn.1986).


           It bears noting that the petitioner in Cole, prior to filing, had requested the
    documents in connection with a pending appeal from the administrative action
    of the warden of the facility in which he was incarcerated. Cole v. Campbell, 968
S.W.2d at 274 (1998). In the case at bar, there has been no showing in the
    record of any pending proceeding connected with petitioner’s request. Indeed,
    with deference to Petitioner, there is no other proof that Petitioner made requests
    pursuant to the act prior to instituting this action.1


           Obviously, the import of the statutes is such that, were Mr. Cammuse not
    in prison, they would require the respondent custodians to open their non-
    privileged records for his perusal, consistent with the reasonable rules of those
    custodial agencies. In addition to the allowance in section 10-7-507 regarding
    records of convictions, the act has been interpreted to allow assessing of actual
    costs of copying “commercial records” as well. Tennessean v. Elec. Power Bd.
    Nashville, 979 S.W.2d 297, 303-304 (Tenn. 1998); Tenn. Code. Ann. § 10-7-
    506(a) (1988).


           In light of the above authorities and despite his incarceration due to
    multiple convictions, we find he is entitled (a) to make such a request, and (b) to
    have an evidentiary hearing before the chancellor, in which the state bears the
    burden of proof for justification of non-disclosure by a preponderance of the
    evidence. Tenn. Code Ann. §10-7-505 (1998). We reverse the orders granting
    Respondents' motions below without prejudice to the Respondents’ right to raise
    all possible defenses including but not limited to those regarding privilege under


1

            All prior requests discussed in the record were made on his behalf by petitioner’s prior
    counsel in connection with his criminal trial, his criminal appeal and his post conviction
    petition. All of these actions became final prior to filing the instant petition, which seems to
    be grounded not in any specific additional court action, but simply in Mr. Cammuse’s status
    as a “member of the public” under Cole v. Campbell, supra.

                                                   5
Tennessee Code Annotated, section 10-7-504 (1998), and res judicata, as proper
defenses to disclosure in the court below. In any event, Appellant must comply
with the cost and expense requirements of section 507 and Tennessean, supra,
before he may compel copying of any records.


      We remand the cause to the chancery court for a hearing on the merits
guided by the principles listed above.



                                             _______________________________
                                             WILLIAM B. CAIN, JUDGE


CONCUR:


___________________________________
BEN H. CANTRELL, PRES. JUDGE, M.S.


___________________________________
WILLIAM C. KOCH, JR., JUDGE




                                         6